Exhibit 10.3


KEMPER CORPORATION
NON-QUALIFIED DEFERRED COMPENSATION PLAN
As Amended and Restated on March 16, 2016







--------------------------------------------------------------------------------


TABLE OF CONTENTS
     Page


ARTICLE I
DEFINITIONS
1


ARTICLE II
ELIGIBILITY
6


ARTICLE III
DEFERRALS
6


ARTICLE IV
FUNDING
10


ARTICLE V
INVESTMENT OF FUNDS, ACCOUNT MAINTENANCE AND VESTING
11


ARTICLE VI
PAYMENT OF BENEFITS
13


ARTICLE VII
PAYMENTS UPON DEATH
14


ARTICLE VIII
ADMINISTRATION OF THE PLAN
14


ARTICLE IX
AMENDMENT OR TERMINATION
15


ARTICLE X
GENERAL PROVISIONS
16







 
i
 




--------------------------------------------------------------------------------





KEMPER CORPORATION
NON-QUALIFIED DEFERRED COMPENSATION PLAN
The Unitrin, Inc. Non-Qualified Deferred Compensation Plan was adopted effective
January 1, 2002 and has been amended and restated as follows: (a) effective
January 1, 2008 to comply with Code Section 409A (as hereafter defined); (b)
effective January 1, 2009 to clarify the operation of the Plan and its
compliance with Code Section 409A, (c) effective August 25, 2011 to reflect the
change in the name of the Plan Sponsor to Kemper Corporation and (d) effective
as of January 1, 2014 to allow distributions to be made upon a Participant’s
death or Disability as set forth herein and to incorporate prior amendments to
the Plan. The Plan is now being amended and restated to allow the period for
making a deferral election with respect to performance-based compensation to be
made after the date the performance period begins to the extent that Kemper
Corporation decides, in its discretion, to extend such election period and such
extension complies with Code Section 409A. In no event shall this amendment and
restatement apply to any performance-based compensation for which the
performance period began prior to January 1, 2016 or any Plan Election which had
become irrevocable under Code Section 409A on or prior to the date this
amendment and restatement is adopted.
The purpose of the Plan is to provide a benefit to directors who are not
employees of Kemper Corporation and select executives of Kemper Corporation or
one of its subsidiaries. Plan Participants are allowed the opportunity to elect
to defer a portion of their Eligible Compensation (as defined in Section 1.15)
to some future period. The Plan is intended to be an unfunded “top hat plan”
exempt from certain provisions of ERISA.
ARTICLE I
DEFINITIONS
1.1    General. For purposes of the Plan, the following terms, when capitalized,
will have the following meanings. The masculine pronoun wherever used herein
will include the feminine gender, the singular number will include the plural,
and the plural will include the singular, unless the context clearly indicates a
different meaning.
1.2    “Account” means the aggregate of a Participant’s bookkeeping sub-accounts
established pursuant to Section 5.1.
1.3    “Administrative Committee” means the Administrative Committee of the
Kemper Corporation 401(k) Savings Plan.
1.4    “Affiliated Company” or “Affiliate” means any corporation, trade or
business entity which is a member of a controlled group of corporations, trades
or businesses of which the Company is also a member, as provided in Code
Sections 414(b) or (c).
1.5    “Beneficiary Designation Form” means a written document (in printed or
electronic form), the form of which the Company shall determine from time to
time, on which a Participant shall have the right to designate a beneficiary.





--------------------------------------------------------------------------------




1.6    “Board” means the Board of Directors of the Company.
1.7    “Bonus Compensation” means the annual formula and annual discretionary
management bonuses earned in a given year and generally paid in the following
year. Bonus Compensation does not include any other bonus including, but not
limited to, a relocation bonus, a hiring bonus, a stay bonus, Multi-Year
Incentive Compensation or other periodic bonuses.
1.8    “Change of Control” means Change of Control as defined in Section 4.3.
1.9    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.
1.10    “Code Section 409A” means Section 409A of the Code.
1.11    “Committee” means the Compensation Committee of the Board.
1.12    “Company” means Kemper Corporation, a Delaware corporation, or, to the
extent provided in Section 10.9, any successor corporation or other entity
resulting from a reorganization, merger or consolidation into or with the
Company, or a transfer or sale of substantially all of the assets of the
Company.
1.13    “Director Fees” means the cash fees Outside Directors earn.
1.14    “Disability” means that a Participant either
(a)    is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months and, with respect to an Employee Participant, is receiving income
replacement benefits for a period of not less than three months under an
accident and health plan (e.g. an Employer’s long term disability plan) covering
employees of the Employee Participant’s Employer; or
(b)    has been determined to be totally disabled by the Social Security
Administration or Railroad Retirement Board.
1.15    “Eligible Compensation” means Regular Base Salary, Bonus Compensation,
Multi-Year Incentive Compensation or Director Fees that is paid by the Company
or an Affiliate.
1.16    “Eligible Employees” means a select group of management employees of the
Company or an Affiliate.
1.17    “Employee Participant” means with respect to any Plan Year, an Eligible
Employee who has been designated in writing as a Participant pursuant to Section
2.1.
1.18    “Employer” means the Company and its Affiliates.


2    

--------------------------------------------------------------------------------




1.19    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.
1.20    “401(a)(17) Limit” means the amount of compensation which may be
considered by a plan sponsor for purposes of determining benefits under a
qualified retirement plan. This amount is automatically adjusted annually by the
Secretary of the Treasury for increases in the cost-of-living and such
adjustment shall automatically be taken into account by the Plan.
1.21    “Investment Preference Form” means a written document (in printed or
electronic form), the form of which the Company shall determine from time to
time, on which a Participant shall communicate his or her investment preference.
1.22    “Multi-Year Incentive Compensation” means compensation based on the
achievement of one or more performance goals measured over more than a one year
period. Multi-Year Incentive Compensation does not include Bonus Compensation.
1.23    “Outside Directors” mean the directors of the Board who are not
employees of the Company.
1.24    “Outside Director Participant” means with respect to any Plan Year, a
Participant who is an Outside Director for that Plan Year.
1.25    “Participation Date” means the date on which an Eligible Employee or an
Outside Director is eligible to participate in the Plan, as set forth in Section
2.2.
1.26    “Participant” means an Employee Participant or an Outside Director
Participant.
1.27    “Performance-Based Compensation” means Bonus Compensation and Multi-Year
Incentive Compensation the amount of which, or the entitlement to which, is
contingent on the satisfaction of preestablished organizational or individual
performance criteria relating to a performance period of at least 12 consecutive
months. Organizational or individual performance criteria are considered
preestablished if established in writing by not later than 90 days after the
commencement of the period of service to which the criteria relates, provided
that the outcome is substantially uncertain at the time the criteria are
established. The determination of whether Compensation is Performance-Based
Compensation shall be made in accordance with the Regulations, including the
following:
(a)    Performance-Based Compensation does not include any amount or portion of
any amount that will be paid either regardless of performance, or based upon a
level of performance that is substantially certain to be met at the time the
criteria is established. However, Compensation may be Performance-Based
Compensation where the amount will be paid regardless of satisfaction of the
performance criteria due to the Participant’s death, disability (as defined
below), or a change in control event (as defined in Section 1.409A-3(i)(5)(i) of
the Regulations), provided that a payment made under such circumstances without
regard to the satisfaction of the performance criteria will not constitute
Performance-Based Compensation. For purposes of this Section, a disability
refers to any medically determinable physical or mental impairment resulting in
the Participant’s inability


3    

--------------------------------------------------------------------------------




to perform the duties of his or her position or any substantially similar
position, where such impairment can be expected to result in death or can be
expected to last for a continuous period of not less than six months.
(b)    Performance-Based Compensation may include payments based upon subjective
performance criteria provided that:
(i)    The subjective performance criteria are bona fide and relate to the
performance of the Participant, a group of service providers that includes the
Participant, or a business unit for which the Participant provides services
(which may include the entire organization); and
(ii)    The determination that any subjective performance criteria have been met
is not made by the Participant or a family member of the Participant (as defined
in Section 267(c)(4) of the Code applied as if the family of an individual
includes the spouse of any member of the family), or a person under the
effective control of the Participant or such a family member, and no amount of
the compensation of the person making such determination is effectively
controlled in whole or in part by the Participant or such a family member.
1.28    “Plan” means the Kemper Corporation Non-Qualified Deferred Compensation
Plan.
1.29    “Plan Administrator” means the Committee.
1.30    “Plan Election” means the following: (a) for Employee Participants, an
election to defer a part of such Participant’s Regular Base Salary, such
Participant’s Bonus Compensation, or such Participant’s Multi-Year Incentive
Compensation, all pursuant to Section 3.2, and (b) for Outside Director
Participants, an election to defer Director Fees pursuant to Section 3.2. A
Participant’s Plan Election shall also include an election by the Participant
specifying the calendar year in which payments shall commence, the method of
payment with respect to the payout of all future benefits attributable to
deferrals for the Plan Year and whether the Participant elects to receive a lump
sum distribution upon death or Disability prior to the calendar year in which
payments would otherwise commence. A Participant may delay payment or change the
form of payment by filing a new Plan Election, but only to the extent permitted
by Section 6.4 of the Plan.
1.31    “Plan Year” means any calendar year during which the Plan is in effect.
1.32    “Regular Base Salary” means the annual scheduled base salary, excluding,
without limitation, stock option income, severance pay, and income included in
pay due to fringe benefits.
1.33    “Regulations” means the regulations, as amended from time to time, which
are issued under Code Section 409A.
1.34    “Separation from Service” means the Participant’s termination from
employment from the Employer, subject to the following and other provisions of
the Regulations:


4    

--------------------------------------------------------------------------------




(a)    The employment relationship is treated as continuing intact while the
Participant is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the individual retains a right to reemployment with the Employer under
an applicable statute or by contract. A leave of absence constitutes a bona fide
leave of absence only if there is a reasonable expectation that the Participant
will return to perform services for the Employer. If the period of leave exceeds
six months and the Participant does not retain a right to reemployment under an
applicable statute or by contract, the employment relationship is deemed to
terminate on the first day immediately following such six-month period.
(b)    In determining whether a Separation from Service has occurred, the
following presumptions, which may be rebutted as provided in the Regulations,
shall apply:
(i)    A Participant is presumed to have separated from service where the level
of bona fide services performed decreases to a level equal to 20% or less of the
average level of services performed by the Participant during the immediately
preceding 36-month period.
(ii)    A Participant will be presumed not to have separated from service where
the level of bona fide services performed continues at a level that is 50% or
more of the average level of services performed by the Participant during the
immediately preceding 36-month period.
No presumption applies to a decrease in the level of bona fide services
performed to a level that is more than 20% but less than 50% of the average
level of bona fide services performed during the immediately preceding 36-month
period. If a Participant had not performed services for the Employer for 36
months, the full period that the Participant has performed services for the
Employer shall be substituted for 36 months.
(c)    For purposes of this Section, the term “Employer” has the meaning set
forth in Section 1.18 provided that the following shall apply in determining
whether a person is an Affiliate as defined in Section 1.4:
(i)    In applying Code Sections 1563(a)(1), (2) and (3) for purposes of
determining a controlled group of corporations under Code Section 414(b), the
phrase “at least 50 percent” shall be used instead of “at least 80 percent” each
place it appears in Code Sections 1563(a)(1), (2) and (3); and
(ii)    In applying Treas. Reg. Section 1.414(c)-2 for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Code Section 414(c), “at least 50 percent” is used instead of
“at least 80 percent” each place it appears in Treas. Reg. Section 1.414(c)-2.
(d)    In the event of the sale or other disposition of assets by the Company or
an Affiliate (the “Seller”) to an unrelated service recipient (the “Buyer”), the
Seller and the Buyer may specify whether a Separation from Service has occurred
for a Participant who


5    

--------------------------------------------------------------------------------




would otherwise experience a Separation from Service with the Seller, in
accordance with the rules set forth in Section 1.409A-1(h)(4) of the
Regulations.
1.35    “Trust” means a so-called “rabbi trust,” the assets of which shall
remain, for all purposes, a part of the general unrestricted assets of the
Company.
1.36    “Valuation Date” means each day that the New York Stock Exchange is open
for business. The determination of the Valuation Date as of which changes in
investment preferences under the Plan are effected shall be made in accordance
with rules and procedures established by the Company.
ARTICLE II
ELIGIBILITY
2.1    Eligibility. The Board may, in its discretion, or an Affiliate may, in
its discretion and subject to the approval of the Board, designate in writing
any Eligible Employee as a Participant who is eligible to participate in the
Plan. An Outside Director is automatically eligible to participate in the Plan.
2.2    Participation Date and Notice. An Eligible Employee designated as a
Participant pursuant to Section 2.1 shall become a Participant as of the date
determined by the Company. An Outside Director shall become a Participant as of
the date he or she is elected a director of the Board. The date that an Eligible
Employee or Outside Director is eligible to participate in the Plan shall be
known as the Participation Date. The Company will provide the Participant with
notice of the Participant’s Participation Date and the forms needed to make an
election pursuant to Section 3.2 as soon as reasonably practicable after the
Company is informed of a Participant’s Participation Date.
ARTICLE III
DEFERRALS
3.1    Deferral Amounts.
(a)    Participants may elect to defer Eligible Compensation subject to the
limits described below. A separate election for Regular Base Salary, Bonus
Compensation, Multi-Year Incentive Compensation and Director Fees must be made.
Outside Director Participants may elect to defer up to 100% of their Director
Fees. Subject to Section 3.1(b), Employee Participants may elect to defer up to
(i) 60% of their Regular Base Salary, (ii) 85% of their Bonus Compensation, and
(iii) for Multi-Year Incentive Compensation for which the first year of the
performance period begins on or after January 1, 2013, 85% of their Multi-Year
Incentive Compensation.
(b)    The amount that an Employee Participant may defer cannot be in excess of
his or her Regular Base Salary, Bonus Compensation and Multi-Year Compensation,
respectively, reduced by their “Applicable Taxes.” “Applicable Taxes” means the
taxes on the Regular Base


6    

--------------------------------------------------------------------------------




Salary, Bonus Compensation and Multi-Year Compensation, respectively, which a
Participant elects to defer under the Plan and which are described in the
following Regulations:
(i)    Treas. Reg. § 1.409A-3(j)(4)(vi), which allows an Employer to accelerate
payment of Eligible Compensation deferred under the Plan to pay FICA taxes on
such Eligible Compensation and income tax withholding related to such FICA
taxes; and
(ii)    Treas. Reg. § 1.409A-3(j)(4)(xi), which allows an Employer to accelerate
payment of Eligible Compensation deferred under the Plan to pay state, local or
foreign taxes on such Eligible Compensation and income tax withholding related
to such taxes.
3.2    Plan Election. The Company shall provide each Participant, upon becoming
a Participant and thereafter annually, with a Plan Election to be filed by the
Participant, in accordance with such procedures as may be established by the
Company but subject to the following:
(a)    First Year of Eligibility. Upon first becoming a Participant, a
Participant must file an election in such form as the Company may require if the
Participant wishes to defer Eligible Compensation under the Plan for the
calendar year in which he or she becomes a Participant. Such election must be
filed within thirty (30) days following the Participant’s Participation Date, at
which time the election shall become irrevocable, except with respect to any
Performance-Based Compensation for which a later election is made under Section
3.2(c). The election under this Section shall apply only to Compensation that is
paid on or after the first day of the first month after the date of such
election. For Compensation that is earned based upon a specified performance
period (such as an annual bonus), the election shall apply to the total amount
of the Compensation for the performance period multiplied by the ratio of the
number of days remaining in the performance period after the election over the
total number of days in the performance period.
(b)    Annual Election. Except as otherwise provided in Section 3.2(a) or
3.2(c), a Participant desiring to participate in the Plan for a Plan Year must
file with the Company a Plan Election not later than the close of the
Participant’s taxable year next preceding the period of service for which the
right to the compensation arises, at which time the election shall become
irrevocable. Such Plan Election shall be effective on the first day of the Plan
Year following the filing thereof.
(c)    Performance-Based Compensation. A Participant may elect to defer the
receipt of any portion or all of any Performance-Based Compensation. A
Participant must make an affirmative election, in such form as the Company may
require, for each performance period for which the Participant wishes to defer
any portion or all of his or her Performance-Based Compensation that is earned
in such performance period. The election must be made on or before the earlier
of (i) the date established by the Company or (ii) the date that is six months
before the end of the performance period provided that the Participant performs
services continuously from the later of the beginning of the performance period
or the date the performance criteria are established through the date an
election is made under this paragraph, and provided further that in no event may
an election to defer Performance-Based Compensation be made after such
compensation has become readily ascertainable. The date that the Company
establishes for making an election with respect to Performance-Based
Compensation does not need to be the same for each


7    

--------------------------------------------------------------------------------




Participant and may be earlier than the latest date for making such election
under Code Section 409A. For purposes of this paragraph, if the
Performance-Based Compensation is a specified or calculable amount, the
compensation is readily ascertainable if and when the amount is first
substantially certain to be paid. If the Performance-Based Compensation is not a
specified or calculable amount because, for example, the amount may vary based
upon the level of performance, the compensation, or any portion of the
compensation, is readily ascertainable when the amount is first both calculable
and substantially certain to be paid. For this purpose, the Performance-Based
Compensation is bifurcated between the portion that is readily ascertainable and
the amount that is not readily ascertainable. Accordingly, in general any
minimum amount that is both calculable and substantially certain to be paid
shall be treated as readily ascertainable.
(d)    Except as provided in Section 3.2(c), in no event shall a Participant be
permitted to defer Eligible Compensation for any period that has commenced prior
to the date on which the Plan is effective or the date on which a Plan Election
is signed by the Participant and accepted by the Company.
(e)    Upon receipt of a properly completed and executed Plan Election, the
Company shall notify the payroll department of the Participant’s Employer to
withhold that portion of the Participant’s Eligible Compensation specified in
the agreement. All amounts shall be withheld ratably throughout the Plan Year
except for any bonus or incentive amounts, which shall be withheld in a single
lump sum. In no event shall the Participant be permitted to defer more than the
amount specified by the Plan.
ARTICLE IV
FUNDING
4.1    Unsecured Obligation. Individual Participant deferrals of Eligible
Compensation and the hypothetical investment earnings/losses thereon shall be
reflected in book entries maintained by or on behalf of the Company, as set
forth in Section 5.1. The existence of such book entries shall not create a
trust of any kind, or a fiduciary relationship between the Company, any third
party record keeper and the Participant, his or her designated beneficiary, or
other beneficiaries provided for under the Plan. The bookkeeping entries
represent an unsecured obligation of the Company to pay deferred Eligible
Compensation and the investment earnings/losses thereon to a Participant at a
future date.
4.2    Discretionary Rabbi Trust. If the Company so determines, in its sole
discretion, payments to a Participant or his or her designated beneficiary or
any other beneficiary hereunder may be made from assets held in a Trust. No
person shall have any interest in such assets by virtue of the Plan. The
Company’s obligations hereunder shall be an unfunded and unsecured promise to
pay money in the future. Any Participant having a right to receive payments
pursuant to the provisions of the Plan shall have no greater rights than any
unsecured general creditor of the Company in the event of the Company’s
insolvency or bankruptcy, and no person shall have nor acquire any legal or
equitable right, claim or interest in or to any property or assets of the
Company. In no event shall the assets accumulated in the Trust be construed as
creating a funded plan under


8    

--------------------------------------------------------------------------------




the applicable provisions of ERISA, or under the Code, or under the provisions
of any other applicable statute or regulation.
4.3    Change in Control.
(a)    Upon a Change of Control the Company shall, as soon as possible, but in
no event longer than 30 days following the Change of Control, make an
irrevocable contribution to the Trust in an amount that is sufficient to pay
each Participant or beneficiary the benefits to which such Participant(s) or
their beneficiaries would be entitled pursuant to the terms of the Plan as of
the date on which the Change of Control occurred. For purposes of the Plan
“Change of Control” shall mean the occurrence of any of the following events:
(i)
any “Person” (defined below) is or becomes the “Beneficial Owner,” (defined
below) directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such Person any securities acquired
directly from the Company or its “Affiliate” (defined below)) representing 25%
or more of the combined voting power of the Company’s then outstanding
securities, excluding any Person who becomes such a Beneficial Owner in
connection with a transaction described in clause (1) of subparagraph (iii)
below; or

(ii)
the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on December 31, 2013,
constituted the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of the Company) whose
appointment or election by the Board of Directors or nomination for election by
the Company’s shareholders was approved or recommended by a vote of at least
two-thirds of the directors still in office who either were directors on
December 31, 2013 or whose appointment, election or nomination for election was
previously so approved or recommended; or

(iii)
there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation, other than (1) a
merger or consolidation which results in the directors of the Company
immediately prior to such merger or consolidation continuing to constitute at
least a majority of the board of directors of the surviving entity or any parent
thereof, or (2) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its



9    

--------------------------------------------------------------------------------




Affiliate) representing 25% or more of the combined voting power of the
Company’s then outstanding securities; or
(iv)
the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board of Directors immediately prior thereto constitute at least a majority
of the board of directors of the entity to which such assets are sold or
disposed or any parent thereof.

(b)    As used in this Change of Control section:
(i)
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”);

(ii)
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act; and

(iii)
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified in Sections 13(d)(3) and 14(d)(2) thereof, except that such term shall
not include (1) the Company or any entity, more than 50% of the voting
securities of which are Beneficially Owned by the Company, (2) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities, (4) a corporation owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company, (5) any individual,
entity or group whose ownership of securities of the Company is reported on
Schedule 13G pursuant to Rule 13d-1 promulgated under the Exchange Act (but only
for so long as such ownership is so reported) or (6) Singleton Group LLC or any
successor in interest to such entity.

ARTICLE V
INVESTMENT OF FUNDS, ACCOUNT MAINTENANCE AND VESTING
5.1    Record Keeper. The Company shall appoint a Plan record keeper which shall
establish and maintain an individual bookkeeping Account on behalf of each
Participant for purposes of determining each Participant’s benefits under the
Plan. Separate sub-accounts shall be established


10    

--------------------------------------------------------------------------------




for each Participant with respect to each year’s Plan Election and for which a
different form of payment or payment start date has been elected.
5.2    Account Adjustments.
(c)    The Plan record keeper shall adjust each Participant’s Account for
amounts representing:
(i)    Participant deferrals,
(ii)    Hypothetical investment earnings/losses,
(iii)    Expenses, and
(iv)    Distributions paid to the Participant or beneficiaries.
(d)    Each Participant electing to defer Eligible Compensation pursuant to the
Plan shall also specify at the time the Plan Election is made, the hypothetical
measure(s) of investment performance from among the choices made available from
time to time to Plan participants by the Trust Administrative Committee of the
Kemper Corporation 401(k) Savings Plan (the “Trust Administrative Committee”).
If the Participant fails to specify the hypothetical measure of investment
performance, the Trust Administrative Committee shall do so. The Participant’s
bookkeeping account shall be deemed to be invested in the hypothetical
investment selected by the Participant, or if none, in the default hypothetical
investment preference selected by the Trust Administrative Committee. A
Participant’s investment preference shall be communicated to the Company by
completion and delivery to the Company of an Investment Preference Form in such
form as the Company shall determine from time to time. Participants shall
indicate their initial investment preferences by filing an Investment Preference
Form with the Company prior to the date on which deferrals commence under the
terms of the Participant’s Plan Election. Once elected, investment preferences
shall be valid until revoked by filing a new Investment Preference Form.
Participants shall have the opportunity to change their investment preferences
with respect to (i) new deferrals, (ii) their entire existing balances or (iii)
deferrals made for a specific Plan Year, in accordance with such procedures as
may be established by the Company.
(e)    The Plan record keeper shall determine the value of all Accounts
maintained under the terms of the Plan on each Valuation Date. The Plan record
keeper shall provide each Participant with a statement of his or her individual
bookkeeping Account reflecting adjustments to such Account during the period
from the last statement date. Such statement shall be provided to Participants
as soon as administratively feasible following the end of each calendar quarter.
ARTICLE VI
PAYMENT OF BENEFITS
6.1    Distributions. A Participant’s or beneficiary’s benefit payable under the
Plan shall be determined by reference to the value of each bookkeeping
sub-account balance at the time of distribution. Sub-accounts shall be
maintained for each Plan Year’s deferrals. Benefit payments


11    

--------------------------------------------------------------------------------




from the Plan shall be payable from the general assets of the Company which
include any assets held in the Trust.
6.2    Timing of Payments. Subject to Section 6.4 through Section 6.10, each of
a Participant’s subaccounts shall be paid or payment shall begin within 30 days
following January 1 of the year elected by the Participant on the Participant’s
applicable Plan Election. Except as set forth in Section 6.7 through Section
6.10, no Participant or beneficiary shall have any right to receive payment of
his or her benefit under the Plan prior to the specific date elected on the
applicable Plan Election.
6.3    Form of Payments. Each of a Participant’s subaccounts shall be paid as a
lump sum or in installments as elected in the applicable Plan Election. A
different form of payment, as to amount and timing, may be elected with respect
to each year’s Plan Election. Except as otherwise provided in Section 6.4, once
a Plan Election is made with respect to amounts deferred for a Plan Year, it
cannot be altered and is irrevocable. A Participant’s account balance shall be
distributed to the Participant or his or her beneficiary in the form of cash
only. Notwithstanding the foregoing, an election made by a Participant prior to
January 1, 2009 to change the specific date for payment and the form of payment
for one or more of his or her subaccounts shall be recognized to the extent
permitted by IRS Notice 2007-86 and administrative procedures adopted by the
Company.
6.4    Subsequent Deferral. A Participant may elect to delay payment or change
the form of payment of any of his or her sub-accounts if all of the following
conditions are met with respect to such sub-account:
(a)    Such election shall not take effect until at least 12 months after the
date on which the election is made;
(b)    Payment must be deferred for a period of not less than five years from
the date such payment would otherwise have been paid, unless the election is
related to a payment on account of Disability or death; and
(c)    Any election must be made not less than 12 months before the first day of
the calendar year in which payment of such sub-account would otherwise be made
or commence.
The right to a series of installment payments, as defined in the Regulations,
shall be treated as a right to a single payment.
6.5    Acceleration Prohibited. Except as provided in Section 6.7 through 6.10,
acceleration of the time of payment of any portion of the balance of a
Participant’s Account is prohibited.
6.6    Payments in Violation of Federal Securities Laws. To the extent permitted
by the Regulations, the Company may delay a benefit payment where the Company
reasonably anticipates that the making of the payment will violate Federal
securities laws or other applicable law. Such a benefit payment shall be made at
the earliest date at which the Company reasonably anticipates that the making of
the benefit payment will not cause such violation and, if the Participant had
elected installment payments, the first payment to the Participant shall include
the payments that


12    

--------------------------------------------------------------------------------




the Participant would have received had payments begun as of the date such
payments were scheduled to begin. Notwithstanding the foregoing, if a benefit
payment to a Participant is delayed until the Participant’s Separation from
Service, then the benefit payment shall not be made before the first day of the
seventh month after the Participant’s Separation from Service or, if earlier,
the date of death of the Participant.
6.7    Accelerated Payment Upon Death or Disability. A Participant may elect, on
the applicable Plan Election or pursuant to Section 6.4, to have payment of a
sub-account made in a single lump sum payment upon the Participant’s death or
Disability before the calendar year otherwise selected by the Participant for
payment of such sub-account. If a Participant makes such an election, payment
shall be made in a single lump sum payment within 90 days of the Participant’s
Disability or death, as applicable, and neither the Participant nor the
Participant’s beneficiary, as applicable, shall have the right to designate the
taxable year of the payment. This provision shall not apply in the event that
payment is being made to the Participant in accordance with Section 6.10 or with
respect to a sub-account for which payment has begun prior to the Participant’s
death or Disability.
6.8    Accelerated Payment for Domestic Relations Orders. To the extent
necessary to fulfill a domestic relations order (as defined in Code Section
414(p)(1)(B)) and as permitted by the Regulations, the Company, in its sole
discretion, may accelerate the time or schedule of a benefit payment under the
Plan to an individual other than the Participant, or a benefit payment under the
Plan may be made to an individual other than the Participant.
6.9    Accelerated Payment for Failure to Comply with Code Section 409A. To the
extent permitted by the Regulations, at any time the Plan fails to meet the
requirements of Code Section 409A and the Regulations, the Company may
accelerate the time or schedule of a payment, or a payment under the Plan may be
made; provided, however, that such payment shall not exceed the amount required
to be included in income as a result of the failure to comply with the
requirements of Code Section 409A and the Regulations.
6.10    Small Benefits. If, upon the first day of the seventh month following a
Participant’s Separation from Service (“Payment Date”), a Participant’s Account
is less than or equal to the applicable dollar limit under Code Section
402(g)(1)(B) and results in the determination and liquidation of the entirety of
the Participant’s interest under all agreements, methods, programs or other
arrangements with respect to which deferrals of compensation are treated as
having been deferred under a single nonqualified deferred compensation plan
under Section 1.409A-1(c)(2) of the Regulations, the Company may pay such
Account to the Participant or his or her beneficiary in a single lump sum, in
lieu of any further benefit payments hereunder, on the Payment Date.
ARTICLE VII
PAYMENTS UPON DEATH
7.1    Payment to Beneficiary. Any benefit which a deceased Participant is
entitled to receive under the Plan shall be paid to such Participant’s
beneficiary. Such death benefit shall be paid in the form and at the time
elected in accordance with the Participant’s Plan Elections.


13    

--------------------------------------------------------------------------------




7.2    Designation of Beneficiary. A Participant shall have the right to
designate a beneficiary on the Beneficiary Designation Form and to amend or
revoke such designation at any time in writing. Such designation, amendment or
revocation shall be effective only when filed with the Company. Any beneficiary
designation, amendment or revocation shall apply to all past and present Plan
Elections.
If no Beneficiary Designation Form is filed with the Company, or if the
Beneficiary Designation Form is held invalid, or if no beneficiary survives the
Participant and benefits remain payable following the Participant’s death, the
Company shall direct that payment of benefits be made to the person or persons
in the first category in which there is a survivor. The categories of successor
beneficiaries, in order, are (a) the Participant’s spouse and (b) the
Participant’s estate.
ARTICLE VIII
ADMINISTRATION OF THE PLAN
8.1    Plan Administration. The Plan Administrator is the Committee. The
Committee has complete authority to interpret and administer the Plan. The
Committee’s responsibilities and obligations may be delegated as deemed
necessary by the Committee from time to time. The Committee may establish
administrative practices as necessary for the establishment and ongoing
maintenance of the Plan. The Committee may delegate to one or more of its
members or to one or more agents such administrative duties as it may deem
advisable, and the Committee or any person to whom it has delegated duties as
aforesaid may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan. The
decisions made by and the actions taken by the Plan Administrator in the
administration and interpretation of the Plan shall be final and conclusive for
all persons. If, after reading the Plan, Participants have questions about the
Plan, such questions should be directed to the designated contact at the
Company.
8.2    Claims.
Any Participant or beneficiary who believes that there was an error in the
calculation of his or her account balance or in the payment of benefits under
the Plan or who desires to enforce his or her rights under the terms of the Plan
or clarify his or her rights to future benefits under the terms of the Plan
(referred to in this Section as a “claim” or “claims”) shall file a claim with
the Plan Administrator. The claim must be filed, signed and dated within 90 days
of the date on which the claimant learned of the facts from which such claim
arises. The claim must be sent by certified mail or presented in person to the
Plan Administrator.
The Plan Administrator, acting through the Company, shall respond in writing to
the claimant within a reasonable period of time but not later than 90 days after
receipt of the claim unless special circumstances require an extension of time
for processing. If such extension of time is required, the Plan Administrator,
acting through the Company, shall furnish written notice of the extension to the
claimant prior to the termination of the initial 90 day period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Plan Administrator, acting through the Company,
expects to render a final decision. In no event shall such extension exceed a
period of 90 days from the end of the initial period. If the Plan Administrator,


14    

--------------------------------------------------------------------------------




acting through the Company, does not issue a determination on the claim within
the required time period, such claim shall be deemed denied.
8.3    Appeals.
Any claimant not satisfied with the Plan Administrator’s decision of a claim
shall have the right to appeal to the Plan Administrator. The appeal must be
signed and dated by the claimant and include a copy of the claim submitted to
the Plan Administrator as well as a copy of the Plan Administrator’s decision.
The appeal should explain why the claimant does not agree with the Plan
Administrator’s decision. The appeal must be filed within 60 days of the receipt
of the Plan Administrator’s decision. The appeal must be sent by certified mail
or presented in person to the Plan Administrator.
The Plan Administrator shall promptly advise the claimant of its decision on the
claimant’s appeal. Such decision shall be written in layman’s terms, shall
include specific reasons for the decision and shall contain specific references
to pertinent Plan provisions upon which the decision is based. The decision on
appeal shall be made no later than 60 days after the Plan Administrator’s
receipt of the appeal, unless special circumstances require an extension of the
time for processing. If such an extension of time is required, the Plan
Administrator shall furnish written notice of the extension to the claimant
prior to the termination of the 60 day period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Plan Administrator expects to render a final decision. If an
extension of time is required, a decision shall be rendered as soon as possible,
but not later than 120 days following receipt of the appeal. If the Plan
Administrator, acting through the Company, does not issue a decision on appeal
within the required time period, such appeal shall be deemed denied.
The decision on appeal shall be final and conclusive. A claimant may not bring a
lawsuit on a claim under the Plan until he or she has exhausted the internal
administrative claim process established under Sections 8.2 and 8.3. No action
at law or in equity to recover under the Plan shall be commenced later than one
year from the date a determination is made on the request for review or the
expiration of the appeal decision period if no determination is issued.
ARTICLE IX
AMENDMENT OR TERMINATION
9.1    Amendment or Termination. The Company intends the Plan to be permanent
but reserves the right, subject to Section 9.2, to amend or terminate the Plan
when, in the sole opinion of the Company, such amendment or termination is
advisable. However, no amendment shall deprive a Participant or beneficiary of
any of the benefits which he or she has accrued under the Plan or otherwise
adversely affect the Participant’s Account with respect to amounts credited
thereto prior to the date such amendment is made. The Administrative Committee
of the Kemper Corporation 401(k) Savings Plan (the “Administrative Committee”)
shall have the authority, on behalf of the Company, to amend the Plan in any
manner permitted by Article IX of the Plan as the Administrative Committee
considers desirable, appropriate or necessary, provided that no such amendments,
either individually or in the aggregate, have a material adverse financial
impact on


15    

--------------------------------------------------------------------------------




the Company and the Employers. The Board reserves the authority to make any
other amendments to the Plan, including, but not limited to, amendments that the
Administrative Committee deems desirable, appropriate or necessary which would
have a material adverse financial impact on the Company and the Employers.
9.2    Effect of Amendment or Termination. No amendment or termination of the
Plan shall, without the express written consent of the affected current or
former Participant or beneficiary, reduce or alter any benefit entitlement of
such Participant or beneficiary. Upon Plan termination, no further deferrals
shall be made. In such event, the Participant or his or her beneficiary, as the
case may be, shall be entitled to receive any benefit attributable to the
deferrals accrued as of the day preceding the effective date of termination,
plus hypothetical investment earnings and less hypothetical investment losses,
taxes and expenses chargeable to the Participant’s Account up to the benefit
distribution date. The Plan Administrator shall make distributions of the
Participant’s benefit (a) in accordance with the Participant elections then in
effect, or (b) if permitted by the Regulations and elected by the Company, in a
single lump sum payment that is paid at such time as is permitted by Section
1.409A-3(j)(4)(ix) of the Regulations.
ARTICLE X
GENERAL PROVISIONS
10.1    Taxes. The Company shall have the right to (a) require any Participant
or beneficiary to pay the Company the amount of any taxes which the Company may
be required to withhold with respect to any benefits earned under, or
distributions from, the Plan or (b) deduct from all amounts paid the amount of
any taxes which the Company may be required to withhold with respect to any such
distributions.
10.2    Entire Agreement. The Plan document along with the Plan Election,
Investment Preference Form, Beneficiary Designation Form and other
administration forms required of Participants, and made known to them by the
Company, shall constitute the entire agreement or contract between the Company
and the Participant regarding the Plan. No oral statement regarding the Plan may
be relied upon by the Participant or any other person claiming through or under
the Participant.
10.3    Construction. Any mention of “Articles,” “Sections” and subsections
thereof, unless stated specifically to the contrary, refers to Articles,
Sections or subsections in the Plan. Headings of Articles, Sections and
subsections are for convenient reference. The headings are not part of the Plan
and are not to be considered in its construction. All references to statutory
sections shall include the section as amended from time to time.
10.4    Employment Rights. Neither the establishment of the Plan nor any
modification thereof, nor the creation of any trust or account, nor the payment
of any benefits, shall be construed as conferring upon a Participant the right
to continue to be employed by the Company in his or her present capacity, or in
any capacity, or the right to continue to serve as an Outside Director. The Plan
relates to the payment of deferred compensation as provided herein, and is not
intended to be an employment contract.


16    

--------------------------------------------------------------------------------




10.5    Benefit Transfers. Neither the Participant nor his or her designated or
other beneficiary under the Plan shall have any right to transfer, assign,
anticipate, hypothecate or otherwise encumber all or any part of the amounts
payable under the Plan, except as provided in Section 6.8. No such amounts shall
be subject to seizure by any creditor of any such Participant or beneficiary, by
a proceeding at law or in equity, nor shall any such amounts be transferable by
operation of law in the event of bankruptcy, insolvency or death of the
Participant, his or her designated beneficiary or any other beneficiary
hereunder. Any attempted assignment or transfer in contravention of this
provision shall be void.
10.6    Governing Law. Construction, validity and administration of the Plan
shall be governed by applicable Federal law and the laws of the State of
Illinois.
10.7    Inurement. The Plan shall be binding upon and inure to the benefit of
the Company and its successors and assigns, and the Participant, his or her
successors, heirs, executors, administrators and beneficiaries.
10.8    Notices. Any notice (other than pursuant to enrollment materials)
required or permitted to be given pursuant to the Plan shall be in writing, and
shall be signed by the person giving the notice. If such notice is mailed, it
shall be sent by United States first class mail, postage prepaid, addressed to
such person’s last known address as shown on the records of the Company. The
date of such mailing shall be deemed to be the date of notice, but the notice
shall not be effective until actually received. The Company or the Participant
may change the address to which notice is sent by giving notice of such change
in the manner above.
10.9    Corporate Successor. The Plan shall not be automatically terminated by a
Change of Control event, but the Plan shall be continued after such Change of
Control event only if and to the extent that the transferee, purchaser or
successor entity agrees to continue the Plan. In the event that the Plan is not
continued by the transferee, purchaser or successor entity, then the Plan shall
terminate subject to the provisions of Section 9.2.
10.10    Unclaimed Benefit. Each Participant shall keep the Company informed of
his or her current address and the current address of his or her beneficiary.
The Company shall not be obligated to search for the whereabouts of any person.
The Company is authorized to adopt procedures regarding unclaimed benefits that
provide for the irrevocable forfeiture of a benefit if the Company is unable to
locate the Participant, or if the Participant is deceased, his or her
beneficiary. Such procedures shall be consistent with the Regulations and any
other guidance issued by the Internal Revenue Service.
10.11    Limitations on Liability. Notwithstanding any of the preceding
provisions of the Plan, neither the Company nor any individual acting as an
employee or agent of the Company shall be liable to any Participant, former
Participant, beneficiary or any other person for any claim, loss, liability or
expense incurred in connection with the Plan.
10.12    No Guaranty of Benefits. Nothing contained in the Plan shall constitute
a guaranty by the Company or any other entity or person that the assets of the
Company will be sufficient to pay any benefit hereunder.


17    

--------------------------------------------------------------------------------




10.13    409A Compliance. The Plan is intended to be a nonqualified deferred
compensation plan that complies with the provisions of Code Section 409A and the
Regulations, and shall be interpreted and operated consistent with such intent.
If any ambiguity exists in the terms of the Plan, it shall be interpreted to be
consistent with this purpose.
[SIGNATURE PAGE FOLLOWS]
IN WITNESS WHEREOF, a duly appointed member of the Administrative Committee has
executed the Plan on this 16 day of March, 2016.
KEMPER CORPORATION
By: Lisa King    
Its: Vice President




18    